UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: S Preliminary Proxy Statement £ Confidential, for Use of the Commission Only £ Definitive Proxy Statement (as permitted by Rule14a-6(e)(2)) £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 Lazare Kaplan International Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1 ) Title of each class of securities to which transactions applies: (2 ) Aggregate number of securities to which transactions applies: (3 ) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11(set forth the amount on which the filing fee is calculated and state how it was determined): (4 ) Proposed maximum aggregate value of transaction: (5 ) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1 ) Amount previously paid: (2 ) Form, schedule or registration statement no.: (3 ) Filing party: (4 ) Date filed: LAZARE KAPLAN INTERNATIONAL INC. 19 West 44th Street New York, New York 10036 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Thursday, November 6, 2008 The Annual Meeting of Stockholders of Lazare Kaplan International Inc. will be held on Thursday, November 6, 2008 at 10:00 A.M. at the Sofitel Hotel, 45 West 44 th Street, Second Floor, Trocadero Room, New York, New York 10036 for the following purposes: 1. To elect directors for the ensuing year; 2. To ratify the appointment of BDO Seidman, LLP as independent registered public accountants for the Company for the fiscal year ending May 31, 2009; 3. To adopt the Lazare Kaplan International Inc. 2008 Long Term Incentive Plan; and 4. To transact such other business as may properly come before the meeting or any adjournments thereof. The Board of Directors has fixed the close of business on September 8, 2008 as the record date for the determination of stockholders entitled to notice of and to vote at the meeting and at any adjournments thereof. By Order of the Board of Directors, LEON TEMPELSMAN, President New York, New York October 3, 2008 IMPORTANT Management invites you to attend the meeting in person, but if you are unable to be present personally, please date, sign and return the enclosed proxy as promptly as possible. No postage is required if the proxy is returned in the enclosed envelope and mailed in the United States. LAZARE KAPLAN INTERNATIONAL INC. 19 West 44 th Street New York, New York 10036 PROXY STATEMENT 2 This Proxy Statement is furnished to stockholders of Lazare Kaplan International Inc., a Delaware corporation (the Company), in connection with the solicitation of proxies by the Board of Directors of the Company (the Board of Directors) for use at the Annual Meeting of Stockholders of the Company to be held at 10:00 a.m. on Thursday, November 6, 2008 at the Sofitel Hotel, 45 West 44 th Street, Second Floor, Trocadero Room, New York, New York 10036 and any adjournment or adjournments thereof (the Annual Meeting). This Proxy Statement, the attached Notice of Annual Meeting, the accompanying form of proxy and the Annual Report to Stockholders of the Company for the fiscal year ended May 31, 2008 are first being sent to stockholders of the Company on or about October 3, 2008. The record date for stockholders of the Company entitled to notice of, and to vote at, the Annual Meeting is the close of business on September 8, 2008 (the Record Date). On the Record Date, there were issued and outstanding 8,252,679 shares of the Companys common stock, par value $1.00 per share (the Common Stock). All of such shares are of one class, with equal voting rights, and each holder thereof is entitled to one vote on all matters voted on at the Annual Meeting for each share registered in such holders name. Presence in person or by proxy of holders of 4,126,334 shares of Common Stock will constitute a quorum at the Annual Meeting. Assuming a quorum is present, (i) the affirmative vote by the holders of a plurality of the shares represented at the Annual Meeting and entitled to vote will be required to act on the election of directors, (ii) the affirmative vote by the holders of a majority of the shares represented at the Annual Meeting and entitled to vote will be required to ratify the selection of BDO Seidman, LLP as independent auditors for the current fiscal year, (iii) the affirmative vote by the holders of a majority of the shares represented at the Annual Meeting and entitled to vote will be required to approve the Lazare Kaplan International Inc. 2008 Long Term Incentive Plan (the 2008 Plan) and to act on all other matters to come before the Annual Meeting. In accordance with applicable law, all stockholders of record on the Record Date are entitled to receive notice of, and to vote at, the Annual Meeting. If a stockholder, present in person or by proxy, abstains on any matter, the stockholders shares will not be voted on such matter. Thus, an abstention from voting on a matter has the same legal effect as a vote against the matter, even though a stockholder may interpret such action differently. A proxy submitted by a stockholder may also indicate that all or a portion of the shares represented by such proxy are not being voted by such stockholder with respect to a particular matter.
